DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2020, 08/19/2020, 10/14/2020 and 01/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 11/16/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 discloses a tube management plate…and a bearing receiver configured to receive and restrict movement of the second bearing housing relative to the tube management plate. However, the interrelationship between the tube management plate and the bearing receiver is unclear.
Claim 6 depends on claim 5 and therefore, claim 6 is rejected for the same reason as claim 5.
Claim 10 discloses limitation “the rod” in lines 7 and 8. However, it is unclear if the rod mentioned in lines 7 and 8 is the same as the “spring loaded rod” in line 4.
Claim 11 depends on claim 10 and therefore, claim 11 is rejected for the same reason as claim 10.
Claim 12 discloses limitation “a movable platform securing assembly, comprising…an actuator mounted to both the movable platform securing assembly…”  It is unclear if the actuator is a separate component apart from the movable platform securing assembly or if the actuator is one of two components that form the movable platform securing assembly. If the actuator is one of two components that form the movable platform securing assembly, it is unclear how the actuator can be mounted to itself as recited in line 5.
Claim 13 depends on claim 12 and therefore, claim 13 is rejected for the same reason and claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter Smith) US 2002/0131654 cited in the IDS dated 10/14/2020.
Regarding claim 1, Smith discloses a rigid housing (rigid box 100) having an interior compartment as discussed in at least paragraph 62 and including a lift system, wherein the lift system includes cables (cable 204) secured to a framework (support member 154) as discussed in at least paragraph 63; a flexible container (container 10) as discussed in at least paragraph 71 disposed within the interior compartment, the flexible container including a plurality of connectors (eyelet 173) as shown in Fig. 3 and discussed in paragraph 64; and a moveable platform (hanger 
Smith does not explicitly disclose a plurality of cable attachment devices and a plurality of securing devices wherein the cables are operably connected to the cable attachment devices to suspend the moveable platform and the securing devices are operably connected to the connectors.
However, it would have been obvious to one of ordinary skill in the art to provide to a plurality of cable attachment devices and a plurality of securing devices to securely fasten the plurality of cables 204 between the hanger 202 and eyelets 173 in order safely accommodate containers 10 of different sizes (e.g. volume).
Regarding claim 2, Smith discloses wherein the flexible container 10 is generally formed from four panels: a first panel 12 or top panel 12, a second panel 14 or bottom panel 14, a first side gusseted panel 16 and a second side gusseted panel 18. These walls 12-18 form four panels of the container and end portions of each wall cooperate to form the remaining two panels of the three-dimensional container 10, a first gusseted end panel 20 and a second gusseted end panel 22 as shown in Fig. 1 and discussed in at least paragraph 53; a first surface (gusseted end panel 22) having at least two adjoining connectors (eyelet 173); a second surface (gusseted end panel 22) having at least two adjoining connectors (eyelet 173); and a sidewall joining the first and second surfaces as shown in Fig. 3 and discussed in paragraph 64, wherein a first bearing housing (depending member 172) is mounted to the first surface and a second bearing housing (depending member 172) is mounted to the second surface as shown in Fig. 13 and discussed in paragraph 64.
Regarding claim 3, Smith discloses wherein the rigid housing (rigid box 100) further comprises at least two retractable cable assemblies, wherein the retractable cable assemblies 
Smith does not explicitly disclose that the retractable cable assemblies mounted adjacent to a floor of the rigid housing and that the hook are attached to the second surface. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to mount the retractable cable assemblies to a floor of the rigid housing in order to increase the lift support. 
Furthermore, it would have been prima facie obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).

    PNG
    media_image1.png
    730
    486
    media_image1.png
    Greyscale

Regarding claim 4, Smith discloses wherein the flexible container further includes a plurality of ports (ports 40 and 41) as discussed in at least paragraph 62 and shown in Fig. 20joined to the surface of the flexible container. Smith does not explicitly disclose that the plurality of ports are joined to the second surface of the flexible container. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to join the plurality of ports are 
Regarding claim 8, Smith discloses a motive force (counterweight system 158) device mounted to the exterior of the rigid housing as discussed in at least paragraph 66; and a plurality of routing pulley (182) and suspension pulley (180) mounted to the framework as discussed in at least paragraph 66, wherein the routing pulleys are configured to direct the cables from the motive force device to the suspension pulleys and the suspension pulleys direct the cable to the cable attachment devices on the moveable platform.
Smith does not explicitly disclose a plurality of routing pulleys and a plurality of suspension pulleys. However, absent unexpected results it would have been obvious to one having ordinary skill in the art to provide plurality of routing pulleys and a plurality of suspension pulleys, in order safely support containers of varying weights (e.g. large volume container).
Furthermore, it would have been prima facie obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 9, Smith does not explicitly disclose wherein the motive force device includes a pneumatic cylinder.
However, absent unexpected results, it would be obvious to make a simple substitution of one known element for another. Therefore, since applicant has not disclosed that a pneumatic cylinder solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the motive force as taught by Smith.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter Smith) US 2002/0131654 as applied above to claims 1-4, 8 and 9, further in view of Ludwig et al. (hereinafter Ludwig) US 2011/0013474 as cited in the IDS dated 10/14/2020.
Regarding claim 7, Smith does not explicitly disclose a drive assembly mounted thereto, the drive assembly including a motor having a first bearing mount configured to receive the first bearing housing of the flexible container.
Ludwig discloses a drive assembly mounted thereto, the drive assembly including a motor (drive motor 80) having a first bearing mount (thrust bearing 74) as discussed in at least paragraph 49.
It would have been obvious to one having ordinary skill in the art to modify Smith with the drive assembly as taught by Ludwig, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See MPEP §2144.04 (III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799